DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The general concept of an earphone charging device comprising a lower box portion having a main control, an upper cap portion covering the lower box portion, and a display screen positioned on the lower box portion, was known in the art at the time of the invention as evidenced by Geng et al (US (US 20210006888 A1) 
However, the Examiner has not found prior art that teaches or suggests the modification of Geng in order to provide:
 “the display screen comprising a first portion firmly secured to the lower box portion and at least one second portion floatably connected to the lower box portion”, in a manner as claimed by the independent claim 1. 
The Examiner has also not found prior art that teaches or suggests the modification of Geng in order to provide:
“the flexible display screen comprising a first immovable portion fixed with the box portion and a pair of second movable portions extending from two lateral sides of the first immovable portion, the second movable portions having at least two statuses with respective to the receiving channel”, in a manner as claimed by the independent claim 11. 

Other prior art has been cited herein earphone charging devices comprising display screens, however the other prior art of record also fails to teach or provide suggestion to arrive the combination of the elements and steps presented in the independent claims, again when said elements or steps are collectively considered in regards to each claim.  For at least the reasons listed above, the dependent claims are also allowed in view of their respective dependencies upon the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rajasekaran (US 20220109923 A1) discloses a control pod with docking headset. 
Boozer et al (US 11172101 B1) discloses a multifunction accessory case. 
Feng et al (US 20210296915 A1) discloses a wireless earphone device. 
Tasaka (US 20200336820 A1) discloses a sound reproduction device. 
Jung et al (US 10129626 B1) discloses a case including speaker for outputting sound. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/           Primary Examiner, Art Unit 2654